Per Curiam. Petitioner seeks a writ of prohibition upon allegations that the state has violated his right to a speedy trial by failing to try him within twelve months of his arrest on charges of possession of a controlled substance with intent to deliver, possession of drug paraphernalia, and with being an habitual criminal, CR-87-239, Circuit Court of Sebastian County, Arkansas, Ft. Smith District. The case is presented upon a stipulation of facts. The stipulation contains nothing concerning a trial date, but from the briefs it appears the petitioner may have been tried on these charges on April 19, 1988. The parties are directed to submit a joint pleading or stipulation, to be filed with our Clerk advising whether petitioner has in fact been tried on these charges. IT IS SO ORDERED. Purtle, J., dissents.